Citation Nr: 1641617	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  09-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to an initial compensable rating for service-connected residuals of a left leg shrapnel wound for the period prior to February 23, 2010 and a rating in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for service-connected lumbar spine disability for the period prior to February 2010, a rating in excess of 20 percent for the period from February 1, 2010 to February 15, 2010 and 40 percent for the period beginning February 16, 2010.

4.  Entitlement to a compensable rating for service-connected left knee instability the period prior to February 23, 2010 and a rating in excess of 10 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for service-connected left knee limitation of flexion.

8.  Entitlement to a compensable rating for service-connected left ankle disability for the period before February 24, 2010 and a rating in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from July 1968 to July 1972, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO granted service connection for the disabilities on appeal and assigned non-compensable ratings for all disabilities.  The Veteran disagreed with the assigned rating and perfected this appeal.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the entire appeal period, the Veteran's service-connected hearing loss has been manifested by no worse than Level II hearing bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's lay statements of argument and provided him with several VA examinations.  As the assessments included a review of the pertinent medical and civilian history, clinical findings, functional limitations and diagnoses, the Board finds that the VA examinations of record are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since the last examination in 2016, the Board finds no lay or medical evidence suggesting a material increased severity of disability to warrant additional examination.

Additionally, the Veteran has identified no outstanding evidence that could be obtained to substantiate his hearing loss claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required on the issue being decided on appeal.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently rated non-compensable pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85. 

The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  If the Veteran is found to have exceptional hearing, the Roman numeral designation for hearing impairment will be determined under either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.

On VA Examination in September 2007, the Veteran described difficulty with hearing conversations in the presence of background noise.  On audiometric testing, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
75
75
LEFT
0
10
30
55
60

For rating purposes, the average for the right ear was 45, while the average for the left ear was 38.75.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 94 in the left ear.  The VA audiometric findings reflect level II hearing in the right ear and level I hearing in the left ear.  These designations in combination correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII. 

In a statement received in July 2009, the Veteran described having a total loss of hearing people within 2 feet with the presence of background noise.  He turned up his television to an uncomfortable sound level for his spouse.  Additionally, he had difficulty understanding speech over the phone.

Upon VA examination in February 2010, the Veteran described hearing difficulty when listening in noisy environments and to distant speakers.  On audiometric examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
75
80
LEFT
N/A
15
35
65
70

The average for the right ear was 51.25, while the average for the left ear was 46.25.  Speech audiometry revealed speech recognition ability of 90 percent bilaterally.  The VA audiometric findings reflect level II hearing in both ears which correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

Upon VA examination in August 2013, the Veteran described difficulty hearing high tones.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
80
95
LEFT
N/A
20
40
65
70

The average for the right ear was 56, while the average for the left ear was 49.  Speech audiometry revealed speech recognition ability of 90 percent bilaterally.  The VA audiometric findings reflect level II hearing in both ears which correspond to a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

Most recently, upon VA examination in February 2016, the Veteran continued to describe decreased hearing acuity with difficulty understanding normal conversational speech - especially in the presence of background noise.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
35
90
90
LEFT
N/A
20
45
65
65

The average for the right ear was 59, while the average for the left ear was 49.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 90 in the left ear.

After a thorough review of the evidence of record, the Board finds that a compensable rating is not warranted for any time during the appeal period.  The most recent audiogram of record shows no worse than Level II bilaterally pursuant to Table VI.  Combining these levels according to Table VII results in a non-compensable rating.  As discussed above, the prior audiometric results also show no worse than Level II hearing bilaterally.

For all of the examinations above, the Veteran did not manifest puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz ) in either ear.  See 38 C.F.R. § 4.86(a).  Puretone thresholds for both ears were also less than 70 decibels at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  As such, an exceptional pattern of hearing impairment is not shown.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as an inability to understand noise and speech with the presence of background noise, is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he is not shown to have.  Additionally, his description of decreased hearing acuity, while credible and consistent with the medical evidence, has been objectively measured by audiometric testing and word list testing which provides a more accurate measurement of his hearing acuity.  Thus, the Board finds that the objective audiometric and word list test results hold greater probative weight than the Veteran's perception of hearing difficulties. 

Despite the foregoing, the Board acknowledges the Veteran's lay report of an inability to understand noise and speech.  Even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

The provisions of 38 C.F.R. § 3.321 (b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Veteran has stated that his hearing loss impedes his ability to communicate and to function particularly in the presence of background noise.  His complaints are credible and consistent with the audiology examinations of record. 

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  As indicated above, the Veteran reports the inability to understand noise and speech in crowded environments or by phone.  The Board finds that the Rating Schedule measures and contemplates these aspects of the Veteran's hearing loss disability. 

As explained in the proposed rule for the current version of DC 6100, the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85 , 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of DC 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.

As addressed in the REMAND below, the Board remands additional service-connected disabilities for further evidentiary development.  As such, the Board defers consideration of the compounding negative effects for all service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014).


ORDER

A compensable rating for bilateral sensorineural hearing loss is denied.


REMAND

The Board finds that further evidentiary development is necessary for the remaining claims.

The available historical record reflects that the Veteran incurred a shrapnel wound injury to the left calf in service.  His current complaints include left calf cramping.  He also believes that he may have retained shrapnel in the left calf.  The Veteran has been provided VA examinations to evaluate residual scarring, and his disability has been evaluated under the rating criteria for scars.  However, there has been no assessment as to whether he incurred a muscle injury nor consideration of an evaluation for a muscle injury which takes into account the type of initial injury and its residuals.  See 38 C.F.R. § 4.55, 4.56.  This issue, therefore, is remanded for additional examination and consideration of potentially applicable diagnostic criteria.

With respect to the lumbar spine, left knee and left ankle disabilities, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing." Id.  

A review of the claims file reveals that the VA examinations provided to the Veteran did not evaluate range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia and 38 C.F.R. § 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2013.

2.  After completion of the above, schedule the Veteran for VA examination to determine the current nature and severity of any muscle injury caused by shrapnel injury to the left calf.  The claims folder contents must be made available to the examiner.  The examiner is requested to identify all muscle groups affected by the left calf shrapnel wound.  Additionally, the examiner is requested to determine whether there is any radiographic evidence of retained shrapnel.

3.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine, left knee and left ankle disabilities.  The claims folder contents must be made available to the examiner.  In addition to providing all necessary findings, the VA examination must include range of motion testing for the lumbar spine, both knees and both ankles in the following areas:

    Active motion;
    Passive motion;
    Weight-bearing; and
    Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination should also include a statement as to the effect of the Veteran's service-connected disabilities on his occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  The AOJ should specifically the propriety of an evaluation for a shrapnel wound muscle injury which takes into account the type of initial injury and its residuals.  See 38 C.F.R. § 4.55, 4.56.  If any benefit sought on appeal is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


